CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.SOS Page 1 Of 22

Oard V. Muskegon Caun ty et a].
Case No. 1117~CV'1136

Exhibit A to Plaintiffs Response Regarding Privilege ISSue

Deposition of Hon. Timothy Hicks

 

\.._/x

\:/

v CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.304 Page 2 Of 22

Kaner ,
iiiilTrap` CERT|F|ED
Li'riggn“ion COPY

ERV|CES

 

In the Matter Of:

Vemon Oard vs County of Muskegon, et al.

HONORABLE TIM HICKS

 

November 09, 2018
Job Number: 5 0921 l

 

 

 

Kane & Trap Litigation Services l 800-330-1112
www.litigationservices.Com

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.SOB Page 3 Of 22

 

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.SOG Page 4 Of 22

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF MICHIGAN

 

VERNON OARD,
Plaintiff,
V CaSe NO: 1:17~CV~1136
HON. PAUL L. MALONEY
COUNTY OF MUSKEGON, and

14TH JUDICIAL CIRCUIT COURT,

Defendant.

 

DEPOSITION OF HONORABLE TIM HICKS
taken before Shawn M. Breimayer, Certified Shorthand Reporter,
at the Muskegon County Hall cf Justice, 99 Terrace Street ~ Brd
Floor Conference Room, Muskegon, MI, Thursday, November 9, 2018
commencing at 10:05 a.m , pursuant to notice.

APPEARANCES:

FOR THE PLAINTIFF: Sarah Riley Howard (P58531)
PINSKY, SMITH, FAYETTE, & KENNEDY LLP
146 Monroe Center NW, Ste 805
Grand Rapids, MI 49503
(616) 451~8496

FOR THE DEFENDANT: Laura Bailey Brown (P79742)
SCHULTZ & JOPPICH, PC
27555 Executive Dr, Ste 250
Farmington Hills, MI 48331
(248) 489~4100

Reported by: Shawn M. Breimayer, CSR-6888

Job Number: 509211

 

 

 

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.SO? Page 5 Of 22

Vernon Oard vs County Of Muskegon, et al.
HONORABLE TIM HICKS ~ 11/09/2018

 

 

 

 

Page 2 § Page 3
1 TABLE OF CUN'I'ENTS § 1 (Deposition connenced at 10:05 a.m.)
2 WITNESSES: PAGE ,2 HONORABLE TIl'lOTHY HICKS
HONORABLE Tll'l HICKS l 3 after having been first duly sworn to tell the truth, the whole
3 (Ditect Exami“ati°n by l'ls‘ Hg”ardl 3 l 4 truth and nothing but the truth, testified upon his oath as
4 § 5 follows:
5 l 6 MS. HO'.‘JARD: Good morning, your Honor.
: § 7 ina winnss: seed morning, ns. Howard.
8 § 8 MS. HO'.'IARD: I'm Sarah Hok'ard. 1 represent the
9 ‘ 9 plaintiff in this case, Vern Oard.
10 " 10 DIRECI‘ EXN'$INATION
EXH;BITS: ignqu; § 11 sr Ms. innARD=
11 (None marked) § 12 Q. Judge, have you been deposed before'¢‘
n ;n n m.
13 § 14 Q. Well, we'll try to get through this as quickly as we
14 § 15 can. what did you do to prepare for today's
15 § 16 deposition?
16 517 A. eu, 1 talked to ns. arm 1 think 1 had
17 1 18 peripheral -- I had a couple conversations with Sandra
§§ 19 Vander Hyde. lt was nostly, do you want ne to be here
20 § 20 or not be here. That was it. Judge Hoogstra mentioned
21 21 just a little bit about her deposition at the beginning
22 22 of our judge's neeting on i'.’ednesday, and l kind of said
23 § 23 to her, l really don‘t want to talk about it and that
24 24 was it. Doug Hughes stopped in this morning, and he's
25 l‘ 25 the county attorney, and he just kind of said something
Page 4 . Page 5
l about go like to your deposition and the mem I think § l list kind of thing. I‘ve never been deposed and I’ve
2 we‘ll probably talk about. He said -- he didn‘t pass " 2 not never gotten legal advice from someone half my age,
3 it on to anybody, so that was about it. 3 so.
4 Q. Okay. Did you review any documents in preparation for 4 Q. Excellent. Now, you graduated from Cooley haw School,
5 today's deposition? § 5 correct?
5 n m. fe ne
7 Q. Okay. Do you have a court issued cell phone? l 7 Q. And you also served as a law clerk for Robert Holmes
8 A. No. j 8 Bell, correct?
9 Q. Okay. 9 A. In State Court.
10 A. 1 have a court issued iPad. 10 Q. In State Court?
11 Q. Okay. Did you do any searching yourself for 5 11 That's been an issue over the years people thought 1
12 potentially responsive documents to discovery requests 12 fabricated. l was with him when he was in State Court.
13 in this case? j 13 Q. That was district?
14 A. l haven't seen any discovery requests On my own 1 14 A, l think Ham.
15 went back through the County e~mail o see what Judge § 15 Q. I think Ham Circuit Court?
16 Marietti and 1 might have had back and forth, and 1 l 16 A. He was at the courthouse in Mason. I had the comer
17 couldn’t find anything. But I'm not that tech savvy. 17 office.
18 Q. Understood. § 18 Q. And you were in private practice for thirteen years?
19 A. 'l'here might be a couple texts from me to Jill Stamison 19 A. Yes.
20 on my personal phone. 20 Q. hith what firm?
21 Q. Okay. ; 21 A. Well, with Judge Bell. I spent about two years up
22 A. But I couldn't find those either. I didn't really look f 22 north with a firm called Lyon & Hackett in Cheboygan.
23 very hard. 23 1 always wanted to practice in one of these small towns
24 Q. How old are you, Judge? j 24 where you could canoodle work and stuff like that, so
25 A. 66. I was talking to Laura. I said, this is a bucket § 25 that was about two years. And 1 came to r‘hiskegon and
Kane & Trap Litigation Services § 800~330-1112

www.litigationservices.com

 

 

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.SOS Page 6 Of 22

Vernon Oard vs County cf Muskegon, et al.
HONORABLE TIM HICKS - 11/09/2018

 

 

 

 

Page 6 Page 7
1 joined a firm, which was then called Parmeter E‘orsythe l and business court docket, correct?
2 & Rude. So 1 had six years with Parneter, Forsythe & 2 A. ies. I'm going to be the drug court judge here in a
3 rude, six or seven, and we nerged with what was the 3 nonth.
4 forner O’Toole Johnson firm. So the merger created 4 Q. will you still be the business court judge then?
5 what was then Parn‘eter O'Toole, so 1 mean, 1 was still 5 A. I will.
6 with the sane Parmeter Forsythe people, but it was a 6 Q. Okay. Tell us what you do as the business court judge?
7 nerged form. 7 A. ny life hasn’t changed that nuch since 1 became the
8 Q. And how long were you with Parmeter O'Toole? 8 business court judge, really. 1 just handle it lik e-
9 A. 1 believe we nerged in ‘92 and l became a judge in ‘96, 9 1 do all my other civil cases, Don't tell Judge Yates
10 so four years, 10 this, but I'm even a little confused about what is a
11 Q. You were appointed to the bench by Governor Snyder? 11 business court case anymore. 1 mean, l've got about
12 A. Yes. 12 three cases that 1 would call business court cases, but
13 Q. And you‘ve been reelected four times? 13 l've always had them. 1 mean, before we separately
14 A. llell, reelected is a goofy verb. '96 l was elected 14 established the business court we always had regular
15 that year. 1 wouldn't call it a reelection, because 1 15 civil cases, so I‘ve always had these kind of cases,
16 hadn‘t been elected before. So, '96, ‘98, 2004, 2010, 16 you know, 1 still have my, my foreclosures and now
17 2016. 17 student loan cases and stuff like that, so.
18 Q.' All right. 18 Q. Have you ever been on the family court docket since
19 A. So 1 had five elections, four reelections. g 19 you‘ve been on the bench?
20 Q. And you are a foruer president of the Hichigan Judge's § 20 A. Yes. Well, when 1 started in '96 every circuit judge
21 Association, correct? §21 had a little bit of everything, so everybody's docket
22 A. 1 am. And then, you know, 1 had the officer jobs l 22 was pretty much the sane allocation. So for those two
23 before that, You work your way up treasurer, 23 years 1 had scne divorce cases. Now, I’ve never done
24 secretary, stuff like that, 24 abuse and neglect or juvenile delinquency, but 1 had
25 Q. Now, currently you are on the general criminal, civil, 25 divorce cases for my first two years. Then for awhile

Page 8 Page 9

1 1 had PPO's. The way we arranged it everybody had a § 1 limited role in who is chief judge, but it‘s mostly
2 turn in the PPO barrel, so 1 actually had sane PPO § 2 left to local disoretion?
3 responsibility until about 2010, probably. 3 A. 1 don't know that 1 would say that,
4 Q. You are chief judge pro ten correct? 4 Q. Okay.
5 A. 1 am. § 5 You lcnow, 1 don't know for sure what the rule is right
6 Q. what does that mean? 6 now, to tell you the truth, 1 think they still want
7 A. Around here we're pretty collegiate, it dcesn‘t mean 7 two names, but then they pick the one they want.
8 nuch at all. we always talk to each other. Judge l 8 Q. Okay. How long has Chief Judge Harietti been the chief
9 l~larietti and 1 talk to each other about management § 9 judge?
10 issues, but 1 can‘t think of anything that 1 have ever § 10 Chief judge?
11 done as pro tem, per se, you know, where sonebody says § 11 . hm~hm.
12 you're pro tem, so do this. § 12 Since Judge Ruck retired, 1 think. So that was, 1
13 Q. Are you sort of the next in line to be chief judge at § 13 think, six years ago. 1 was chief judge way back when.
14 the pro tem or? l 14 1 was chief judge from like '99 to 2002, I think.
15 A. l suppose. 15 Q. What are sane other responsibilities of the chief
16 Q. Okay. Are there rules here locally about how long § 16 judge?
17 someone serves as the chief judge or is it a mere § 17 A. The chief judge?
18 election at a judge‘s meeting? How does that work? § 18 Q. Yes.
19 A. We've always been pretty collegial, so there‘s no § 19 A He nanages the court, he manages our meetings, he has
20 rules. 1n fact, we used to assiduously campaign § 20 all kind of responsibilities under the Court Rule.
21 against it, you know. A few years ago the setup we § 21 Q. hhen you say manages meetings, you mean manages the
22 were supposed to give Lansing two nanes, and so, the § 22 judge's meetings?
23 second name would call Lansing and say you need to § 23 A. The judge's meetings. You probably know this, our side
24 appoint the first guy, so. § 24 is that the four circuit court judges and the two
25 Q. So the State Court Administrator's office has sane § 25 probate judges pretty much function as a unit, so. At

 

 

Kane & Trap Litigation Services §

800-330-1112

www.litigationservices.com

 

 

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.SOQ Page 7 Of 22

Vernon Oard vs County Of Muskegon, et al.
HONORABLE TIM HICKS - 11/09/2018

 

 

 

 

Page 10 § Page 11
1 our particular meetings you couldn't tell who was what, § 1 example?
2 so the six of us meet together. And so, the chief § 2 A. 1 really don't know 1 think they have to sign on, but
3 judge, circuit judge typically runs those meetings. f 3 typically, we would talk to Sandra and she would talk
4 You know, 1 think the chief judge is the final arbiter 4 to the County HR. '
5 on employment issues. Chief judge goes to a lot of § 5 Q. 0kay.
6 neetings. He represents us in front of the County § 6 A. For example, we were looking for a new, you would call
7 Board. 7 her a law clerk, we call her a research attorney, about
8 Q. dust to talk a little bit about the relationship § 8 a year ago, and we were having some trouble, he
9 between the County of Huskegon and the Court. So the 1 9 weren’t getting a good pool of applicants, so we said
10 County is the funding agent for the circuit court, 10 we need to get rrore money for this. So we talked to
11 correct? 4 11 Sandra, Sandra talked to HR, and HR said fine, so
12 A. Yes. 12 that's kind of the way 1've done it,
13 Q. And the Court relies on the County for certain types of 13 Q. When say County, you mean County HR?
14 functions like some human resources functions, would 14 A. County HR, yeah. You know, so those kind of things
15 you agree? 15 were small enough, we‘re pretty collegial, so 1 mean,
16 A, Yes. § 16 we don't have a rigid hierarchal structure, you lmow, 1
17 Q. Are sane of the Court‘s human resources functions i 17 don't have to worry about Judge l~larietti saying you
18 performed by his. Vander Kyde as the Court 18 should have talked to me about that before you talked
19 ministrator? 19 to Sandra. 1 get on the phone and 1 talk to Sandra,
20 A, Sure. 20 Q. Now, before the transition from Juvenile Transition
21 Q. Nhat's the difference between what's done by Ms. Vander 21 Center being under the auspices of the County and now
22 Hyde and what‘s done by County HR? §22 being under the auspices of the Court, what
23 A. 1 couldn't tell you the detail. 23 relationship did the judges have with the Juvenile
24 Q. Okay. Does authorization for new court employees or § 24 Transition Center?
25 new positions have to come from the Countyl for § 25 A. 1 really don’t know. Sounds bad. I’m sure you're
Page 12 Page 13
1 prepared. You‘ve done your homework. when 1 was a new l l a pretty full plate anyway. In fact, sometimes,
2 judge 1 was on the fourth floor, and when 1 was § 2 depending on the meeting, ne'll arrange the meeting to
3 there ~ so then, this means this lawsuit had to happen 3 do the family court stuff at the end, so that when it
4 before 1997. And so, 1 had a case where a young man, 1 4 doesn’t concern me 1 just leave.
5 think, comnitted suicide and then his family sued. He 5 Q. Understood. Have you -- the JTC, that is a jail
6 was at the Youth Home. And one of the parts of the § 6 facility, though, correct?
7 case was the claim that he comnitted suicide because he 7 A. 1t looks like it to me. There‘s barbed wire and stuff .
8 was afraid of going back to the old Youth Home out on § 8 1‘ve never been inside it,
9 White lake Drive. § 9 Q. Okay. Your Honorl did Judge Hoogstra ever discuss
10 And so, 1 presided over the case and 1 had a § 10 concerns that she had with you about Eric Stevens and
11 whole bunch of witnesses, and at that point, 1 think § 11 his relationships with Kelly France and Lindsay Nelson?
12 the County did it and the judges were trying very hard 12 A. 1 don't recall her discussing this with me prior to all
13 to keep hands off. And in fact, 1 think one of the -~ 13 this stuff happening. Since all this stuff happening,
14 one of the probate judges said something about we 14 yes, she stopped in a couple times and discussed her
15 didn‘t lmo.v, we figured as long as the State kept us 1‘ 15 concems.
16 open we were okay. So I’m not trying to be flippant, 1 16 Q. Okay. 80 when we say all this stuff happening, what
17 so 1 don't know, you know, what the relationship right § 17 date, approximately, are we talking about or what
18 now of the judges is with the current JTC. 18 event?
19 Q. Is it fair to say that the family court judges might § 19 A. For me it happened, it happened in watch of 2017.
20 have a closer day~to-day working relationship or more i 20 Q. And what happened in Harch 2017?
21 involvement, at least, with the JTC? § 21 A. P!ell, 1 was on vacation and somebody said dill Stamison
22 A. Yes, yes. we have our judges meetings, I‘m always ` 22 had stopped in and just wanted to say hello. She was
23 respectful. 1 never bring my cell phone. But when we i 23 leaving County employment and wanted to say good~bye or
24 talk about family division stuff 1 kind of tune out. 1 § 24 something like that,
25 don't understand it, 1 don't know the people. 1've got § 25 Q. And what was hs. Stamison’s position?

 

Kane & Trap Litigation Services |

800-330~1112

Www.litigationservices.Com

 

 

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.SlO Page 8 Of 22

Vernon Oard vs County Of Muskegon, et al.
HONORABLE TIM HICKS - 11/09/2018

 

 

 

 

 

 

Page 14 § Page 15
1 A. 1 think -- well, she worked for the family court and § 1 and my court officer, as 1 sometimes do, bring her in
2 she worked for a unit of about three people, 1 think, § 2 afterward and say thanks for the work you do, you guys
3 and 1 guess they were like the counselors. 1 don't 3 are down in the trenches while I‘m downtown giving
4 think she did probation, but 1 know that she met with 4 orders. She said well, you know my kids. 1 said what,
5 clients and she tried to settle disputes and things § 5 and it turned out that she was Paul's former spouse.
6 like that, 1 thought. § 6 So she and 1 had, sort of had a connection like that
7 Q. And Hs. Stamison left some kind of message for you 7 before she started working for the County.
8 after she resigned during your vacation? 8 So what did she say to me, we had lunch, and she
9 A. What 1 recall is she just -- she was leaving and she 9 said that she was leaving because she was unhappy and
10 just wanted to say good-bye, so. ’ 10 that was the same reason that 1 think the two people
11 Q. So did you reach out to her at that point? 11 she worked with were leaving. And why are you unhappy,
12 A. 1 did when 1 got back. 12 so it kind of got going on stuff.
13 Q. what did she tell you? 13 BY MS\ HO')IARD:
14 I¢LS. BRO?IN: 1 think you can talk about your 14 Q. So the two of you had lunch to discuss this issue?
15 conversations with Jill. 15 A. we had lunch just to say hey, good luck and keep me
16 THE wl”l'NESS: Well, one thing 1 want you to know 16 posted.
17 is that Jill and 1 had a relationship before she 17 Q. And what did she tell you during this lunch?
18 started working for the Court. 1t's kind of 18 MS. BROWN: So, to be clear, 1 think these
19 interesting 1 actually met her husband, who is a § 19 factual questions are fine and you can answer these
20 colorful guy, who used to be in the Olynpics. And so, § 20 questions and 1 will let you know.
21 1 did a few things with her husband, canoeing and stuff § 21 THE WITNESS: Okay, I’m just going to go and,
22 like that, and so, 1 first met Jill when she was in my § 22 you know, punch me or something like that, She said
23 court one day. She was like a counselor for, 1 think, § 23 Eric was having personal relationships with some
24 one of the hospitals and she was interested in one § 24 people.
25 of " her clients was one of my defendants And so, 25 BY bl",. HO'NARD:
Page 16 Page 17
1 Q. Did she tell you who? 1 felt Hr. Stevens‘ romantic relationships with Ms.
2 A. Yeah, she said -- this was the first of a couple 2 Nelson and Ms. Fra.nce are having on the workplace?
3 conversations, so you've got to give me a little bit 3 A. well, it was denoralizing, because it was separate sets
4 of -- but she said Lindsay Nelson and Kelly France, and 4 of rules for people that Eric favored and another
5 she said they had a consensual relationship when they 5 separate rules for other folks. And for her people,
6 were both single with one of our longtime employees, 6 all three of them she named, her and Jordan and vlayne,
7 Luanne Kendrick h'ood, 1 think. 1 don't know what § 7 1 think, you know, that was the primary reason they
8 Luanne’s name is now. She said that was awhile ago and § 8 were leaving None of them specifically She did not
9 they were both single and consensual, but 1 think 9 say Bric had harassed any of them or her, but that was
10 that's it, we have an accounting lady who is really § 10 one of the reasons she said they were getting out of
11 wonderful, Jennifer O‘Neil, who kind of wanted to § 11 here. 1t was just a deroralizing workplacel
12 connect with Eric, but she said nothing ever happened § 12 Q. Okay. That was Jordan Havens and wayne Seller?
n mmrme §13 n ku,lmwkw.
14 Q. How do I spell O'Neil? § 14 Q. Okay. And did she tell you she felt Mr. Stevens had
15 A. -'»N~e~i-l, 1 think. § 15 renoved some of her duties or changed her conditions of
16 Q. And you said Ms, O‘Neil wanted to connect with Eric, § 16 employment because she had complained about his
17 you meant have a romantic relationship with him? § 17 relationships with Hs. Nelson and or Hs. Yrance?
18 MS. BROWN: Objection to the form and § 18 A. You lmcw, 1 don't specifically remember that. 1 mean,
19 foundation § 19 1 don't know that her job title ever changed, but she
20 THE wl'l‘NESS: So answer it? 20 could have said that.
21 MS. BROV/IN: Yeah. § 21 Q. Okay. Prior to this learning this information from Hs.
22 THE wI'I‘NESS: She just felt like Jennifer was § 22 Stamison, did you -- had you known or heard that Mr.
23 kind of lonely. That’s all. 23 Stevens had had romantic relationships with Kelly
24 BY is. rrwuuun: § 24 France and ss. welson?
25 Q, what did Ms. Stamison tell you about the impact she § 25 A. No, 1 was stunned.
Kane & Trap Litigation Services § 800~330-1112

wWw.litigationeervices.com

 

 

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.Sll Page 9 Of 22

Vernon Oard vs County Of Muskegon, et al.
HONORABLE TIM HICKS - 11/09/2018

 

 

 

Page 18 1 Page 19

1 Q. 0kay. When you said that you and Ms. Stamison had a j 1 A. 1 kept writing it down. 1 think then 1 called lansing
2 relationship before she was with the Court, do you mean § 2 for advice, the State Court offices.

3 a romantic relationship or just a friendly § 3 Q. The State Court Administrator's office?

4 relationship? § 4 . Yes.

5 A. Just friendly, a professional friendly. 1n fact, 1 § 5 Q. Who did you speak to there?

6 don't think I've saw her outside this building. , 6 bB. BROHN: So to the ~- 1 think we're kind of
7 Q. 0kay. § 7 encroaching on the subject of, you say writing it down,
8 A. Like 1 said, 1 did a couple things with her former 8 the memo.

9 spouse, but never -~ so no, it was totally l 9 1HE HITNESS: Yeah, 1’m taking continual notes
10 professional. § 10 by now.

11 Q. 0kay. Now, in response to learning this information § 11 MS. BRO?IN: So now -- and we've already objected
12 from Ms. Stamison, what did you do? 12 to producing that, and that's clear in discovery. And
13 A. Well, 1 think 1 started writing it down, and then, then § 13 1 also want to lodge, for the record, an objection to
14 1 talked to Sandra Vander Hyde almost right away. 14 getting into specific details about conversations that
15 Q. W'nat did you discuss with Hs. Vander Hyde? § 15 Judge Hicks may have had with the SCAO or with other
16 A. Well, the first thing 1 did was 1 wanted to be sure § 16 attorneys or any kind of conversations that were had in
17 that Jill was a neutral, fair reporter. And whether § 17 the pursuit of legal advice for various legal matters
18 Jill was a bad egg, bad actor or whether Jill had a 18 that may have come up as a result of the factual

19 romantic connection with Eric, and Sandra gave Jill § 19 discussions that we were just having on the record.
20 passing grades on all that stuff . Then 1 talked to § 20 So, for the record, 1 wanted to state that objection.
21 Sandra about how much of this is true. 1 kind of asked 21 Subject to that objection, you may answer.

22 her to corroborate some of it, and she kind of said it 22 THE WI'l'NESS: 1 talked to Ed Zobek.

23 was, she did say it was. § 23 BY r~iS. HOWARD:
24 Q. All right. So what did you do after having that 1 24 Q. How do I spell Zobek?

25 discussion with Hs. Vander Hyde? § 25 A. Z-o-b-e-k. And if you depose him he's going to hate me

Page 20 Page 21

1 forever. j 1 A. No. Just the two of us were there on this

2 Q, And what is Mr. Zobek‘s position? 2 conversation, phone call.

3 A. 1 think he's head of HR for the Supreme Court. 1 knew 3 Q. In your mind, what was the purpose for calling Mr.

4 he's an HR guy. 1 think he's the hoss. = 4 Zobek?

5 Q. And so, you spoke to Hr. Zobek about this matter? 5 A. §'.'ell, 1 think 1 just told you, 1 mean, by now I'm

6 Yeah. § 6 concerned about probably four or five different

7 Q. Why did you feel this was an issue you needed to § 7 problems, and 1 just wanted some confirmation before 1

8 investigate further? 8 kept pushing along.

9 A. 1 wanted advice. In all the work 1've done 1 know § 9 Q. A11 right. But as a HR professional, was your purpose
10 these kind of things have a potential to be pretty j 10 in calling Mr. Zobek sorting out the disruption issues
11 disruptive for the Court. 1 wanted to make sure 1 was 11 and the employee relations issues?

12 on the right track before 1 went further down the road. 12 A. l‘,’ell, 1‘ve known Ed for awhile. By now I'm kind of
13 Q. All right. And what did you and Mr, Zobek discuss? § 13 worried, so it was a pretty wide ranging discussion.
14 MS. BROWN: I'm going to object here on the § 14 1t wasn’t, you know, one, two, tree, four, five bullet

15 basis of attorney work product, attorney client § 15 points, but yeah, there were several ramifications 1
16 comn)nications, and also, deliberative process , 16 was concerned about, some management, some legal, you
17 privilege And to the extent you’re seeking advice on .: 17 know.

18 an investigation relating to employee and potential § 18 Q. Up to this point, had you talked with any of the other
19 legal action, 1 would instruct you not to respond to - 19 judges about the situation?
20 that question. 20 . No.
21 BY MS. HOZ~B\RD: § 21 Q. 0kay. Why not?
22 Q. Judge Hicks, is Mr. Zobek an attorney? z 22 A. i'!ell, 1 wanted to be sure 1 had my ducks in a row
23 1 don't think so. ‘ 23 before 1 did that.

24 Q. Did you and Mr. Zobek consult an attorney during your ` 24 Q. Did you have any --

25 discussions? § 25 A. This was the kind of thing that 1 wanted to be as

 

Kane & Trap Litigation Services §

800-330-1112

www.litigationservices.com

 

 

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.312 Page 10 Of 22

Vernon Oard vs County Of Muskegon, et al.
HONORABLE TIM HICKS - 11/09/2018

 

 

 

 

Page 22 § Page 23
1 precise as 1 could before we went any further` 1 § 1 and the timing here is going to be a little bit weird,
2 didn’t want to do this halfway. 1 didn‘t want to blur § 2 but he had had an inkling of some of this previously,
3 the lines of commuications or things like that. l 3 he told me, and 1 think he had ~- there were two
4 Q. 0kay. Up to this point, had you had any discussions i 4 things, 1 thought he had involved Judge Hoogstra a
5 with Mr. Stevens about this issue? 5 little bit in it and then he talked to Eric about it,
6 . No. 6 and then, he thought the problem was solved. And it‘s
7 Q. All right. 7 interesting, it was »~ 1 don't know which year it was,
8 A. 1 can tell you this, 1've never had any discussions 8 but 1 know that in ~» he apparently had talked to
9 with blr. Stevens ever again really, any private ones, 1 9 Sandra about it, because ~- we had an annual Bar
10 don't think. l'le were in judge’s meetings together a 10 Association steak fry, and 1 think at the steak fry
11 couple tin‘es. 11 Judge Marietti had told Sandra that he thought, you
12 Q. So, at this point, you've talked to Hr. Zobek, then 12 know, we could handle it and the problem was solved or
13 what happens next in your fact finding? 13 gone away or something like that.
14 A. weli, 1 keep fact finding and then 1 went to Judge 14 sY ns. nownno=
15 l\larietti and 1 said hey, 1 think we‘ve got a problem. 15 Q. 0kay. Did Judge Harietti tell you that he thought it
16 Q. And what else did you and Judge Harietti discuss when _ 16 was true that Hr. Stevens was, in fact, having or had
17 you had this disoussion? § 17 had romantic affairs with both Ms. France and Hs.
18 A. he discussed all this. We discussed a little bit about § 18 Nelson?
19 what he knew about it, what he had done and stuff like f 19 A. He did not think it was true.
20 that. § 20 Q. Did he tell you why he did not think it was true?
21 Q. what did Judge Harietti tell you that you that he knew 5 21 148. BRCX’IN: So to the _- 1 just want to lodge an
22 about it and had done? § 22 objection for the record. To the extent that you had
23 THE WITNESS: Answer it? § 23 deliberative discussions about the process and any kind
24 MS. BRO‘.'IN: Yes you can answer that. 24 of investigation into Bric Stevens with Judge l»larietti
25 THE WITNESS: liell, he, he was a chief judge, § 25 and or attorneys also involved in these investigations,
§
Page 24 § Page 25
1 1’m just going to ask that you keep your answers to the § 1 if these things aren‘t true, then you have a perception
2 factual discussions that have been and object to, or 1 § 2 problem that you need to address. And then, Bric came
3 instruct you not to answer anything that would be § 3 back and said, fixed.
4 subject to those objections that 1 just made. 4 BY l'S. HO'.‘!ARD:
5 THE PIITNESS: Thanks. ‘ 5 Q. 0kay. Did you and Judge Harietti discuss -~ what else
6 MS. BROV:IN: Which are probably confusing § 6 did you discuss in your conversation with him about
7 ins wiTuass; weli, let me see if I can try it § 7 your fact finding?
8 this way, at this point, there are at least four § 8 'IHE WI‘I'NESS: 0kay?
9 different things here. There is what‘s the effect on § 9 MS. BRO'/IN: Yes, about the fact finding.
10 the administration of the Court. There‘s the theme of 10 TRE WITNESS: llell, 1 pushed.
11 what's the effect on the employees with whom Eric may § 11 Bl l\lS. HUAARD:
12 have had a direct romantic relationship § 12 Q. what do you mean by that, your Honor?
13 There is the litigation part like hey, are we § 13 A. 1 pushed him. 1 said 1 don‘t think we can stop at
14 going -- as a Court going to be sued or have problems § 14 that. 1 think 1 renen\ber telling him at one point that
15 like this because of these various things. And by that § 15 this is like you're going to the embezzling controller
16 point, there's the specter of personal liability for § 16 who tells you everything is 0kay. 1 said, 1 think we
17 judges, because, you know, 1 mean, 1 don't have to tell § 17 got to go farther, we've got to ask questions, we
18 you this, but if -~ these are management personnel § 18 probably have -- that's maybe another theme, involve
19 issues, and so, there's sons argument that the rules 1 19 the County counsel in this one, 1 think.
20 change for judges when you do that. 20 Q. So what was Judge Harietti's response to that?
21 This is not like ne making a decision in a 21 A. He said yeah, that's what we got to do.
22 oourtroom, as you know, So that that's where we are, : 22 Q. All right. So then, what did the two of you do?
23 we're talking about all those things, you know, and § 23 A. Well, 1 probably, you know, 1 probably talked to Jill a
24 Judge Marietti thought that we had taken care of it. ; 24 couple more times on the phone. 1 don't think we ever
25 He had specifically directed Bric, he said well, Eric, § 25 talked face-to~face during this time, and, you know, 1

 

Kane & Trap Litigation Services §

800~330~1112

www.litigationservices.€cm

 

 

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.SlS Page 11 Of 22

Vernon Oard vs County cf Muskegon, et al.
HONORABLE TIM HICKS ~ 11/09/2018

 

 

 

Page 26 Page 27
1 kind of felt that, you know, she had sort of started ; l A. You know, I haven‘t looked at my memo to refresh. I
2 the ball rolling with me, so 1 wanted to keep her in y 2 don't know. lt wasn‘t -~ it wasn't dynamite. lt was
3 the loop. So I did that. I talked to Sandra a couple 3 kind of like they were at the bar together, but it
4 more times, and most of those are like are you sure f 4 wasn*t then, and they -- there were some claim that
5 about this, and what about this, that kind of thing. 5 somebody's husband had come in and grabbed her out of
6 They asked me ~~ they thought 1 should talk to one ' 6 the bar, and Holly said it wasn’t like that. That‘s
7 other person during this time, so I talked to Holly `r 7 the best 1 can remember.
8 Liefer, L-i~e-f-e-r, which is one of our probation ; 8 Q. 0kay. But there was sma, at least some degree of
9 agents. 1 9 incident that Ms. Liefer witnessed that involving Bric,
10 Holly's involvement, she was not a particith l 10 Hs. France and or Hs. Nelson?
11 in this. Her involvement was, like she had seen, 11 A. I think. dust the one, as I recall.
12 allegedly, Eric out with both Kelly and Lindsay j 12 Q. Your Honor, if you were to review the mem that you
13 together at some point. So there's something about 13 wrote, would that refresh your recollection about those
14 that, and I don't know too much core about Holly. § 14 events?
15 Holly confirmed some of it, but she didn‘t confirm the j 15 THE Wl’l'NESS: Do you want me to answer that?
16 more, you know, anything really racy or anything. So " 16 MS. BROWN: Sure.
17 I'm still writing this up, and I think Judge Marietti z 17 THH lll'l‘NESS: Sure, probably.
18 said well, we need to get Doug Hughes involved. 18 BY MS. HO’;ZARD:
19 Q. Who is Doug Hughes, your Honor? § 19 Q. I want to back up for a second. I forgot to ask you,
20 A. Doug Hughes is the county lawyer. He’s right over 5 20 you said that when you were discussing this initially
21 here. He's at Williams Hughes and whatever their firm " 21 with Chief Judge lfarietti he had mentioned that he had
22 name is. ` 22 some involvement or discussion with Judge Hoogstra on
23 Q. All right. So, just to follow up on a couple things ` 23 the issue, do you recall what he said about that?
24 you said, What specifically did Ms. Liefer tell you i 24 A. No, not in detail. 1 think that he felt that, you
25 when you spoke with her? 4 25 know, we're very ~- of our six person unit, l think
Page 28 y Page 29
1 we're all sensitive to the fact that the three people j 1 A. l'm trying to of, in some way you don't have to say
2 in titled positions are all men and there's three 2 your Honor every time you‘re asking me these questions.
3 people who are not, like chief judge, chief judge pro 3 I guess Tim is a little too informal.
4 tem, and presiding judge of the family division. 4 Q, It's going to be hard to beat that out of me, your
5 Q. That would be Judge Pittman? 1' 5 Honor, so I’ll do my best. So you attained legal
6 A. That would be Judge Pittman, so we're all men, you 6 advice from Mr. Hughes?
7 know, and 1' think we‘re all very sensitive to that. In 7 A. Yeah, yes, yes,
8 fact, for the last -~ these are two year terms. For 8 Q. 0kay.
9 the last two terms l have had a standing offer to quit § 9 A. liell, I mean, the conversation was like ~
10 being chief judge pro tem, but to get a little more 10 MS. BROWN: let's not talk about the
ll diversity. But they never accepted my offer. ll conversation with corporation counsel.
12 So l think he felt that with Judge Hoogstra ` 12 THE l‘llTNESS: Yeah, fair enough.
13 involved at least we had some female perspective that : 13 BY MS. HOPZARD:
14 would be helpful. You know, and 1 don't think, I don't § 14 Q. And Hr. Hughes represents the County?
15 think Judge Pratter had been elected yet, so it was i 15 A. Y'es. His office has represented us in other types of
16 Judge Mullally then. So it was -- we had Judge ': 16 litigation. l‘.’e don‘t get involved in insurance when
17 Hoogstra and Judge Smedley for females. l 17 prisoners sue us, things like that.
18 Q. 0kay, So you and chef Judge Marietti went to Doug l 18 Q. And when you said Hr. Hughes has represented us in the
19 Hughee? x 19 past, you mean Mr. Hughes has represented the 14th
20 A. He came to Bill's chambers. z 20 Circuit Court?
21 Q, And when you say Bill, you mean Chief Judge harietti, i 21 A. And'me and a few other judges.
22 for the record? / 22 Q. So was Mr. Hughes, as far as you were concerned, acting
23 A. I'm sorry. ‘ _` 23 as a lawyer for the County?
24 Q. I just want to make sure we're talking about the same 24 Oh, for sure.
25 person? 25 . when you spoke to him?

 

Kane & Trap Litigation Services

| 800~330-1112

www.litigationservices.com

 

 

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.314 Page 12 Of 22

Vernon Oard vs County Of Muskegon, et al.
HONORABLE TIM HICKS ~ 11/09/2018

 

 

 

 

 

Page 30 Page 31

1 A. Yeah, yeah. 1 A. 1 have just the one document you guys already talked

2 Q. 0kay. hud approximately when was that? 2 about.

3 A. This is in, probably June 2017. § 3 Q. And that was the mem you wrote to Judge Marietti?

4 Q. or 2017? ‘ 4 . yeah, And we gave that co song at that neeting.

5 A. Yeah, 1 mean, 1 think things were moving pretty quickly 5 Q. 0kay. And did that memo contain both fact recitation,
6 here. 6 as well as other types of questions about legal issues?
7 Q. 0kay. And what happened, did anything happen like in 7 MS. BRO’¢IN: And l'm going to object. We have

8 initiation of an investigation as a result of your 8 objected to producing the memo as attorney client,

9 discussion with Mr. Hughes? 9 attorney work product, and also, deliberative processes
10 A. Yes, 1 think Doug's office undertook an investigation 10 privilege, so any of the contents of the memo, 1

11 Q. All right. And who provided direction as to the scope 11 believe, are subject to that objection. And I'm going
12 of that action to the Hughes firm? 12 to instruct you not to answer any questions about the
13 A. Judge Marietti. 13 contents of the memo

14 blS. BROWN: Objection. Foim and foundation. 14 !-15. HOWARD: 1 think we probably need to discuss
15 THE WITNESS: Sorry. 15 this, but we can wait until we‘re done with the

16 blS. BRU¢?N: That's 0kay. 16 questioning
17 BY l'iS. HOWARD: § 17 l\iS. BRO'|'IN: That’s fine.

18 Q. Did you have any input into that investigation? § 18 T‘HE WITNESS: let me see if 1 can help you here.
19 A. No. 1 was trying to kind of hand it off and get out of § 19 1~15. FXOE'ZARD: 0kay, we’ll go off the record for a
20 dodge. ` 20 hreak.
21 Q. 0kay. So were you interviewed for the investigation 21 (0ff the record at 10:44 a.m.)

22 that was conducted? § 22 (Back on the record at 10:46 a.m.)
23 A. hk). § 23 blS. BRO??N: Subject to the objection 1 made

24 Q. Did you produce any documents to Hs. Franklin, the 24 before, you can answer.

25 attorney who conducted the investigation? 25 'lllE WI‘I'NESS: The memo had everything My

Page 32 Page 33

1 thought process, my concern about the legal stuff, 1 come down and say here‘s what 1 got and here's what

2 facts, yes, you know, thoughts about all the things 1 2 we're doing.

3 already told you, 3 Q. At some point, did -- was there discussion at the

4 BY MS. HO’.*IARD: 4 judge‘s meetings about the results of the

5 Q. 0kay. 5 investigation?

6 A. lt was all in the one meno. 6 A. Yes.

7 Q. 0kay. 7 Q. And was that before or after Chief Judge harietti

8 A. liorry, you know, 8 notified Mr. Stevens that there was an investigation

9 Q. understood During the investigation, were you aware § 9 being done?
10 that Chief Judge Harietti confiscated Mr. Stevens' § 10 A. 1 would presume it was after, but 1 don't know.

11 County issued cell phone? § 11 Q. Did Chief Judge Harietti tell you anything about his
12 A. Probably. Once, once Judge llarietti got involved with j 12 discussion with Kr. Stevens, where he told Mr. Stevens
13 Doug and all that stuff 1 really stepped back. 1 knew § 13 that the Court was doing an investigation and

14 that Sandra Franklin was doing interviews. 1 don't § 14 confiscated his cell phone?

15 know mich about what happened with those interviews, § 15 A. 1 don't think so,

16 you know, stuff like that. § 16 Q. 0kay.
17 MS. BRO’¢'IN: Did you mean Susan E'rsnklin? § 17 A. 1 mean, he, he -- Judge Marietti told me about his ~~
18 THE hl'l'NESS: Susan E`ranklin, yeah, sorry. § 18 the earlier discussion with Eric, where he said well,
19 Thank you, Judge Marietti, every once in awhile, would § 19 if you don't have a problem, then you better fix it,

20 say well, here‘s what we've done, and 1 would just kind § 20 because there‘s a perception that you have a problem.
21 of say okay. § 21 So there‘s that. 1 don't renember mich after that.

22 BY HS. HO'/IARD: § 22 Q. All right. Did you ever learn that hr. Stevens

23 Q. were those updates from Chief Judge Harietti at judge‘s § 23 admitted to Chief Judge blarietti that he had lied and
24 meetings or more informally? § 24 was, in fact, having a sexual relationship with
25 A. In the beginning they were very informal. He’d just § 25 Ms. France at the time?

 

Kane & Trap Litigation Services |

800~330~1112

www.litigationservices.eom

 

 

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.SlB Page 13 Of 22

Vernon Oard vs County Of Muskegon, et al.
HONORABLE TIM HICKS - ll/O9/2018

 

 

 

Page 34 ' Page 35

1 A. hell, we have two women here, yes, Judge bnrietti told § 1 resignation as the Circuit Court Administrator?

2 me that eric sources that he lied. j 2 A. wo.

3 Q. And what did Chief Judge Marietti tell you Eric 3 Q. What did Chief Judge Marietti tell you about that

4 admitted he lied about? 4 discussion?

5 A. Having a sexual relationship, probably with Ms. France. § 5 A, 1 think he came down and he said Eric admitted -- 1

6 1 couldn't tell you for sure if both ladies or just 6 don‘t know if it was the same time or not, but he said
7 one. § 7 Eric resigned, and 1 was very pleased about that,

8 Q. 0kay. But at least with one of then? § 8 Q. why is that, your Honor?

9 Oh, yeah, yeah, it was big deal, you know, that when 9 A. Well, because his resignation eliminated several

10 Eric came back and had admitted that he lied. That was § 10 painful steps that we might have had to do.

11 crossing the river, § 11 Q. Like what, your Honor?

12 Q. Yes. This might be obvious, but for the record, why § 12 A. Eurther investigation, further interviews, things like
13 was that concerning to Chief Judge Marietti and to you? l 13 that.

14 MS. BRO'.‘!N: Objection. Form and foundation ‘ 14 Q. All right. Was there any concern at that point --

15 You can answer. f 15 A. 1 mean, it also shortened, you know, the whole process.
16 THE WlTNESS: S\'ell, it ~ why was it concerning? l 16 Q. has there any concern at that point that any decisions
17 BY MS. HOWARD: i 17 that Mr. Stevens had made or participated in might have
18 Q. Yes, § 18 to be undone?

19 A. l'!ell, we -~ l hate to say crossed the river, but we had § 19 A. Nobody said that to me.

20 confirmation now about some of these very, very . 20 Q. 0kay. Did Chief Judge Harietti tell you anything about
21 disturbing things. And it wasn‘t possible or maybe or 21 advising Mr. Stevens to take 24 hours to think about it
22 things like it was a confiruetion, so at that point, 1 22 before he submitted his resignation?

23 think the game changed. § 23 A. He might have said that.

24 Q. were you there when Chief Judge Marietti talked with § 24 Q. 0kay. And what did the two of you discuss about that?
25 Mr. Stevens about Hr. Stevens' tendering his § 25 § A. 1 said 0kay. 1 didn‘t question it or fight back or

Page 36 § Page 37

1 push back. 1 said 0kay. 1 involth in the decision to make Hs. Nelson the

2 Q. Did you feel it was appropriate to offer Mr. Stevens 24 § 2 interim superintendant and director of the JTC once the
3 hours to think about his resignation? 3 JTC came under court jurisdiction?

4 A. lihen he told me that 1 was not offended, because we 4 A. No.

5 still had options. 24 hours later if he chose not to ` 5 Q. Did you have any discussions with anyone who did make

6 resign, then we could still go forward. § 6 that decision?

7 Q. Go forward with what, your Honor? § 7 A. Anybody who made that, no.

8 A. Investigations and that and possible disciplinary 8 Q. 0kay. Did -- are you part of the e~mail group family
9 action, 9 court all, do you get e-mails that go to anyone in that
10 Q. 0kay. of Mr. Stevens? § 10 e-mail group?

11 Ai Yes. lie weren‘t giving anything up by giving him 24 § 11 A. h‘o. 1 think 1 met Mr. Oard one time ever.

12 hours and 1 didn't see any immediate harm for the 24 12 Q. 0kay.

13 hours, so when he told me that 1 didn't say oh, my § 13 A. My whole life at Sub.vay one day for lunch. 1 mean, 1
14 gosh. z 14 didn‘t meet him for lunch. he were standing in line.
15 Q. When you learned that Mr. Stevens had lied and, in § 15 1 said I’m Tim Hicks and 1 think he said I'm Vern Oard,
16 fact, had been having a sexual affair with at least one 16 and that's it.

17 of the two women we talked about earlier, did you feel ; 17 Q. All right. Did you have any involvement in the

18 that l~ir. Stevens' termination of employment might be an 18 selection of Hs. Nelson for the permanent position of
19 appropriate end? § 19 superintendant and director of the JTC?

20 A. An appropriate? 20 A. No.

21 Q. Yeah. 21 Q. When you learned that Mr. Stevens may have been having
22 A. Yes, certainly. Yeah, there was no going back on that. 22 a sexual relationship at one point with Hs. Nelson, did
23 Q. I want to talk for a moment about the awarding of the § 23 you find that having her in a superintendant and
24 position of superintendent and director of the Juvenile 24 director role at the JTC was inappropriate or should be
25 Transition Center to Lindsay Nelson. Did you have any 25 investigated further?

 

Kane & Trap Litigation Services §

800-330-1112

WWW.litigationservices.com

 

 

unaware

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.SlG Page 14 Of 22

Vernon Oard vs County cf Muskegon, et al.
HONORABLE TIM HICKS ~ 11/09/2018

 

 

 

 

Page 38 § Page 39
1 A. Jill was concerned about that, and I was just going to l 1 anything more specific than that. I don't remenber any
2 trust my other colleagues who were involved in this to § 2 claims that he was physically abusive or embezzling
3 make the right decision. l knew from, from talking at § 3 woney, that just his performance was not meeting
4 judge‘s meetings that there was some unhappiness with 4 expectations
5 l-lr. Oard‘s performance l don‘t know the details of § 5 Q. Did you ever hear that from Mr. Stevens?
6 that, but l knew that and l knew that there was some i 6 A. He was in those meetings, so he could have said that.
7 unhappiness with his performance § 7 Q. 0kay.
8 Q. well, let's unpack that a little bit. How many judges 8 A. You know, but l think that my recollection is that that
9 would you say the issue of Mr. Oard's performance came § 9 opinion was endorsed by a couple ot the judges, too.
10 up? 10 Q. 0kay. Which judges?
11 A. S'Ie meet kind of wonthly. l only remember one. lt § 11 A 1 think Judge Pittman agreed and 1 think ~~ 1 guess 1
12 could have been more than. § 12 don't know what Judge lliarietti said, but I've known --
13 Q. And what do you remember ~- 13 1 thought Judge Pittman agreed with that, yeah, it was
» f
14 A. You know, the other thing, sometimes there might have § 14 just kind of like not getting the job done or.
15 been, you know, some talk about it without any formal § 15 Q. Besides Judge Pittman, any other judges that you
4
16 discussion § 16 thought endorsed the idea that my client wasn't getting
17 Q. 0kay. § 17 the job donee
18 A But 1 would say no more than two. l don't remanber it ‘ 18 A. well, I think there was no pushback on that. l'm
19 as a continuing, you lmow, saga or anything. § 19 trying to think who was there. 1 think Judge blarietti
20 Q. All right, Well, on the two or so occasions where you § 20 kind of agreed, but l oan't renember what he said. he
21 may have heard negative things about Hr. Oard's § 21 had Judge hiullally, Judge l'iarietti, me, Judge Smedley,
22 performance, what did you hear and who did you hear it 22 l don‘t think she had an opinion, and Judge Hoogstra.
23 from? f 23 So that was kind of our group at that point.
24 A. I couldn't tell you, Just wasn't getting the job done, § 24 Q. So, as far as you can remembsr, the only judges that
25 just general stuff like that. l don‘t remember § 25 you can remember cementing that my client, something
Page 40 § Page 41
l along the lines of wasn't getting the job done would be § 1 Sandra and 1 think l talked to Judge Hoogstra at that
2 Judge Pittman and possibly Judge Harietti? § 2 point, you know, atter, because, you know, she wasn't
3 A. Yes. § 3 happy with it.
4 Q. And you don't remeuber any other further specifics ‘ 4 Q. what did Judge Hoogstra tell you?
5 besides not getting the job done? § 5 A. well, my understanding was that --
6 A. I don't. Eric would have been the one to report that, 6 THE YIITNESS: Go ahead?
7 and 1 honestly don't remember, like l said, 1 was ~~ § 7 t-lS. BRU.'IN: Yes.
8 for the family division stuff l don't know most of the § 8 THB Y'!l’l’NESS: l-iy understanding it was a two tier
9 people, so l just sort look at the other agenda items 9 process, there was one coumittee and another comnittee.
10 when they do this stuff. 10 And so, my understanding from the '~ from Judge
11 Q. Do you think it's possible that Hr. Stevens' current or § 11 l~larietti was that it was always set up that way to do
12 past relationship with Ms. Nelson could have had any f 12 it as a two tier process, and 1 think bls. Stamison and
z
13 impact on Mr. Oard's performance? § 13 Judge Hoogstra felt that it wasn't always set up like
14 l\lS. BRO?IN: Objection. Form and foundation § 14 that, but that they had somehow finagled this second
15 THE HI‘INESS: Is it possible, sure. § 15 group to rig it so that his. Nelson would get the job.
16 BY llS. HO'.\!ARD: § 16 BY i'E. HOWARD:
l'l Q. Did you participate in any way with the selection of § 17 Q. All right. And what did Judge Hoogstra tell you
18 Hs. helson as the permanent superintendent and director § 18 anything else about the process that she felt was
19 of the JTC? ‘ 19 unfair to rig it in Hs. Nelson‘s Eavor?
20 . No. 20 A` Just that. I think she was on the first group and she
21 Q. Did you speak with anyone about the process that was 21 wasn't on the second one and someone else wasn't on the
22 used to select the permanent recipient of that job, § 22 second one, and she felt that was unfair and that was
23 either before or after Hs. Nelson‘s selection? § 23 an attenpt by Eric, l guess, to rig the system, l\iaybe
24 A. well, 1 talked to f-ls. Stamison, and I've already ~~ 24 you're going to ask this, but let me tell you how out
25 that's pretty much already been covered. 1 talked to § 25 of the loop 1 am, it must have been at about this time
Kane & Trap Litigation Services l 800~330~1112

www.litigationservices.com

 

 

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.Sl? Page 15 Of 22

Vernon Oard vs County of Muskegon, et al.
HONORABLE TIM HICKS - 11/09/2018

 

 

 

Page 42 5 Page 43

1 Eric sat right over here at the judge's meeting, he § l odd that Hr. Stevens just proclaimed that?

2 said there have been some claims that this whole thing 2 A. Oh, 1 thought it was totally odd.

3 has been tainted and 1 can assure you that it's not, j 3 Q. 0kay.

4 Bverything has been done by the board, by the book and § 4 A. Why you would come to a meeting and deny wrongdoing

5 it’s perfectly based on Vern's performancel And so, 1 1 5 when, at least, Tim Hicks never suspected there was

6 had no inkling about any of this, So when I'm sitting § 6 wrongdoing

7 at the end of the table and Eric says it, I'm thinking § 7 Q. 0kay.

8 like what, why would you feel coupelled to say that. § 8 A. It's kind of like when your kid says, you know, you

9 That’s how out of the loop 1 was. § 9 catch them in the kitchen and the first thing they do
10 Q. I agree, your chor, that would have caused some 10 is 1 didn't to it mom, one of those kind of things.

11 questions Eor me, 1 think? 11 Q. I've experienced that, your Honor, so I know that

12 A. Yeah, it was like, what. 80 I know, you know, so some § 12 feeling of suspicion?

13 of this stuff had already happened by the time 1 first § 13 1 didn‘t do it.

14 knew. § 14 . Hs. Vander Hyde, what did you talk with her about the
15 Q. was there more discussion at the judge's meeting once z 15 process for selecting Ms. Nelson?

16 Mr. Stevens said that about what he meant? § 16 A. Just, 1 mean, 1 talked to her about the two connittee
17 A. 1 think Judge Pittn'sn said yeah, 1 agree, that's the § 17 thing and she told me that the plan all along was to go
18 way we always set it up or something like that. And 18 with two comnittees and that Lindsay got the job fair
19 that was kind of the end of it. § 19 and square.

20 Q. 0kay. § 20 Q. Now, did Hs, Vander Hyde tell you anything about any
21 A. 1 mean, it was a proclamationl lt wasn‘t an attempt to § 21 discussions she or any other camdttee member had had
22 generate discussion 1t's just, 1 want everybody to 22 with Hr. Stevens?

23 know that da-da-da-da. So, at that point, 1 had no 23 A, No.

24 idea about any of Eric's personal stuff. 5 24 Q. 0kay.

25 Q. But is it fair to say that maybe you found that a bit 25 A Are you a sports fan?

Page 44 Page 45

1 Q. A little, your Honor. f l three candidates were going to be advanced and she was
2 THE l‘IlTNESS: Are you? 2 number four, and suddenly, four get advanced to the

3 MS, BRO'.‘IN: Yes. 3 second round?

4 'I‘HE l'll'l`NESS: r,‘Iell, the one thing Sandra told me § 4 A. lf that is the case, yes, that certainly has a bad

5 1 thought was interesting is that 1 felt like maybe § 5 appearance.

6 Jill and Judge Hoogstra felt that your ranking from the 6 Q. And we've established already that you were not in the
7 first co¢nnittee carried over into the second round and 1 7 second round of interviews, correct?

8 like if you were fourth here, then you were fourth », 8 A. 0r the first round. 1 had nothing to do with anything
9 here‘ And Sandra told me that wasn't the case. If you i 9 1 don't know who applied. 1 don't know who was on the
10 made it through the first cocrmittee, then you went into 10 corrmittee. When it was all happening, 1 didn't know
11 the second round free and clear without any ranking or } 11 who was involved.

12 any seating. And so, she told me that Lindsay knocked 12 Q. Do you know anything about whether Mr. Stevens had any
13 it out of the park with that second group and she 13 role in selecting who was on the entire coumittee for
14 deserved the job. 5 14 the second round?
15 BY MS. HOWARD: § 15 A. Do 1 know if he had a role, no, 1 don’t know if he had
16 Q. Well, you lead me to my next question, your Honor, 5 16 a role.

17 which is, did Hs. Vander Hyde tell you anything about § 17 Q. 0kay. Now, Mr. Stevens was a very well liked Circuit
18 the initial intention being only advancing three § 18 Court Administrator, would you agree?

19 candidates from round one to round two and Hs. Nelson _ 19 A. Yeah.

20 not making it into the top three? : 20 Q. And in many aspects of the job he was considered

21 A. You know, 1 don't recall, you know if 1 looked at that 21 canpetent, correct?

22 memo, maybe. I actually don't recall that kind of l 22 A. Yes, oh, yeah, sure.

23 detail. Maybe. § 23 Q, Do you think that there was any way to consider the

24 Q. 0kay. And it, at least, has the appearance that Ms. 24 candidates who were up for the job of superintendant
25 Nslson might have had a finger on the scale if only 25 and director of the J’IC, when one of those included his

 

Kane & Trap Litigation Services

| 800-330-1112

www.litigationservices.€cm

 

 

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.SlS Page 16 Of 22

Vernon Oard VS County Of Muskegon, et al.
HONORABLE TIM HICKS ~ 11/09/2018

 

 

 

Page 46 § Page 47

1 current or former girlfriend, where he could be § l want to be sued like they were before. There was these
2 excluded from that process in all respects? § 2 big discussions and we had changes in county
3 MS. BROWN: Object to the form and foundation. § 3 administrators, we have a new building, and should the
4 If you understand the question. § 4 Court take it back or not take it back. That’s why
5 ’I‘HE WITNESS: Do you think there was a way where § 5 it‘s kind of confusing.
6 he could have been excluded? § 6 Q. Well, it‘s also fair to say, your Honor, that judges
7 BY l-lS. HOWARD: 1 7 don‘t have the tme or the bandwidth to be involved in
8 Q. Right. 8 the day-to-day operations with something like the J'K.',
9 A. Sure. well, yes, there was a way that he could have § 9 you would expect that the court administrator is going
10 been excluded, but, but at that point, 1 have the -- ‘ 10 to have a pretty active role in managing that
11 looking back now, if it were me, 1 nean, 1 think the 11 operation?
12 circumstance was so serious that 1 don't think you 12 A. Eandwidth, that's kind of tough.
13 could do it halfway. But like excluding him from the 13 Q. well ~~
14 hiring process and then have him supervise, you know, 14 A. 1 would agree that in an effective organization that
15 so that would have -- as a ranager that would have been 15 the judges should not be involved. lou should hire
16 a concern. 16 good people and trust them to run the show. Bandwidth?
17 Q. hnd Hr. Stevens did, in fact, become Ms. Nelson's 17 Q. I didn‘t mean to suggest you couldn‘t, but?
18 supervisor when he was still employed as Circuit Court § 18 A. 1 get it. Judges are arrogant, 1 get it. l‘ve seen it
19 Administrator and she was the superintendant and § 19 hundreds of times.
20 director of the J'I‘C under Court jurisdiction, correct? 20 Q. That wasn‘t also what 1 was implying, your Honor?
21 A. 1 think so, you know, 1 feel bad about giving you vague § 21 A. A long time ago you mentioned my discussions about
22 answers about the JTc, but it really is kind or § 22 other women, 1 think.
23 bizarre. Because for a long time the judges didn't § 23 Q. Yes.
24 want to have any role in supervising the Transition § 24 A. Now that you mention it, 1 learned during my

25 Center when it was at hhite Lake, because they didn‘t § 25 investigative part of it that Eric had been

Page 48 j Page 49
l inappropriate with other statewide people, you know, § 1 A. Yeah. 1 would consider it inappropriate. There's no
2 there was some drunken texts that he would send to 2 indication that Eric did anything else with them, that
3 people, you know, there was one drunken display at a § 3 he engaged in a relationship with them that 1 knew
4 Court Administrator’s conference or something like 1 4 about.
5 that. § 5 Q. 0kay.
6 Q. Is that the incident where he was seen with Hs. Nelson § 6 1-19. HO’.‘lARD: Counselor, would you like to place
7 in the hot tub? § 7 an objection for the record?
8 A. No. I'm talking about other things beyond that. § 8 bB. EROWN: 1 was going to place an objection to
9 Q. Oh, okay. what other types of drunken § 9 foundation and form.
10 inappropriateness? § 10 BY 1-18. HO’¢IARD:
11 A. well, there was one tire where the people went to the § 11 Q. Besidea the name Susan, do you know about any other
12 lounge or the bar after the meetings were over, and he § 12 names?
13 was kind of all over sons administrator from some other §13 A. Susan, I‘m throwing it right out there. 1 can't
14 county and he was like, 1 love you and stuff like that. § 14 remember the counties right now
15 1 think she pushed him away and that was the end of it. § 15 Q. 0kay. Did Judge Hoogstra ever discuss with you her
16 And 1 think scnwuxiiy else had told Sandra that she had § 16 concern that she had when Ms. welson was the program
17 received sons texts from Eric that were pretty clearly § 17 director at the JTC under the County's jurisdiction
18 sent when he was inebriated. § 18 about what the judge testified yesterday she felt was
19 Q. 'l‘hat Sandra Vander Ryde had received some texts from § 19 inappropriate interference by Hs. Nelson?
20 Mr. Stevens? §20 A. 1nterference?
21 A. Sandra told me that the other -~ no, that somebody in § 21 MS. BRO'/IN: Object to the form. Go ahead.
22 the other county. Somehody *- that Susan or scnsbody § 22 THE wlTNESS: Appropriate interference with?
23 told me she had received some texts from Eric, too. § 23 BY E-B. HO’.‘lARD:
24 Q. And these were both females that Hr. Stevens had acted § 24 Q. Judge Koogstra testified yesterday that she had a
25 inappropriately toward? § 25 concern that she asked Hs. Nelson about at her

 

 

Kane & Trap Litigation Services §

800-330-1112

www.litigationservices.€@m

 

 

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.SlQ Page 17 Of 22

Vernon Oard VS County of Muskegon, et al.
HONORABLE 'I'IM HICKS - 11/09/2018

 

 

 

Page 50 § Page 51

1 interview for the superintendent job, and Judge 1 1 knew him way back before he started working for the

2 Hoogstra testified that she felt that Ms. Nelson got § 2 Court. He was with the Parmeter firm for awhile, 1

3 involved with a juvenile in an order that Judge 3 think 1 worked with him when he was a prosecutor here,
4 Hoogstra had issued to convince the juvenile that that 4 4 so as far as 1 knew, he was well liked by staff . But
5 was not in his best interest? § 5 after this, I've learned a whole bunch of otherwise
6 A. Judge Hoogstra and 1 didn't have any conversation like. 4 6 But 1 have no contact with the AD people who work in
7 It was kind of the recycling of the same theme, really, ` 7 the family court.

8 that, you know, Lindsay didn't deserve the job and she § 8 BY MS. HO&'ZARD:

9 had gotten it because of her connection with Eric. 9 Q. 0kay. And this is a courthouse and county system

10 Q. 0kay. § 10 employment, where it's small enough where a lot of
11 A. Hcm we doing on time? § 11 people know each other, would you agree?

12 Q. 11:10, your Honor? 112 1 agree.

13 A. we're going for an hour-and-a~half. 1 would actually § 13 Q. Now, over the years were you involved at all, for

14 like to take a five minute break if that's okay? § 14 example, in lls. Vander Hyde's selection as the deputy
15 MS. BRO?'IN: Sounds great. § 15 court administrator?

w mmmmmmmmmm) §M A.Me

17 (Back on the record at 11:20 p.m.) § 17 Q. Do you know who --

18 MS. HO’.‘!ARD: We are back on the record. § 18 A. I wasn‘t really involved in the selection of Eric as
19 ny us, wowARD= §19 the deputy court administrator,

20 Q. Your Honor, is it fair to say that Hr. Stevens was § 20 Q. Did Mr. Stevens select H.s. Vander Hyde as his deputy?
21 popular and well liked during his tenure here by most » 21 MS. BROWN: Objection. Foundation,

n W@w? fm mmwmm%=rtmmsa

23 MS. BRO?IN: Ob]'ection. Foundation. §23 BY MS. HO'IIARD:

24 'IHE l'llTNESS: 1 had a very narrow slice. 1 § 24 Q. 0kay.

25 think he was popular and well liked by the judges, 1 § 25 A. 1 mean, 1 think he consulted with judges, but he was

Page 52 § Page 53

1 certainly involved in the hiring of her. § 1 Sandra.

2 Q. And hr. Stevens conducted HR exployment evaluations, 2 Q. All right. Did anyone oppose that plan, feel that the
3 correct? 3 job should be post and interviewed?

4 MS. BRO’.‘IN: Same objection. 4 A. 1 do not remember any opposition,

5 THE WITNESS: 1 would assume so, 5 Q. 0kay.

6 sr us, nowARD¢ § 6 A. rt being verbalized to me.

7 Q. 0kay. And any information you would have had about her 7 Q. Were you in favor of just hiring Hs. Vander Ryde or

8 job, for exauple, would have come primarily from Mr. § 8 were you in favor of posting and interviewing for the

9 Stevens, correct? 9 position?

10 A. Yes. Or maybe from Judge blarietti if it was very 5 10 A. 1 have always resisted the temptation to go for the

11 significant § 11 local persou, because here she's familiar. And 1've

12 Q. All right. Do you feel that ~ would most of Judge 12 always insisted that we should get the best person, but
13 Marietti‘s information about how Ms. Vander Hyde was 13 this time 1 think we did. So 1 did not oppose hiring
14 doing on the job also have come from Mr. Stevens? § 14 her, and 1 did not oppose ~- 1 did not oppose not
15 ns. snow objection sam arm sandstrom § 15 posting it.

16 'UE wlTNESS: 1 assume so. § 16 Q. 0kay. has there any discussions at the judge's
17 BY MS. HG’¢IARD: 17 meetings about whether the decision to hire Hs. Nelson
18 Q. has there any discussion in the judge's meeting after , 18 as the permanent superintendent and director of the JTC
19 Mr. Stevens resigned about posting the position for the ; 19 should be reopened or revisited?

20 circuit court administrator job as opposed to simply ; 20 A, 1 do not remember any discussion. But remember, this
21 appointing Ms. Vander Hyde to the position? § 21 could have happened at the end after 1 left.
22 A. Yes, there was some discussion. § 22 Q. After you left?
23 Q. What was the discussion? § 23 A. The meeting.
24 A. It was like, should we go outside and post it or should § 24 Q. Oh, the meeting?
25 we just go with Sandra, and we decided to go with § 25 A. They said okay, family court stuff and they kind of nod

 

Kane & Trap Litigation Services §

800~330~1112

www.litigationservicee.com

 

 

 

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.SZO Page 18 Of 22

Vernon Oard vs County Of Muskegon, et al.
HONORABLE TIM HICKS - 11/09/2018 `

 

 

 

 

 

 

Page 54 Page 55
1 at me and 1 say have a good day. § 1 for Ms. French's hiring as the superintendent and
2 Q. You‘re just not aware one way or the other? § 2 director of the JTC?
3 A. Right. 3 A. l»ls. French?
4 Q. 0kay. Were you involved at all with the hiring process 4 Q. Yeah, Hary Jo.
5 for the superintendent director position of the JTC to 5 Oh, Mary Jo French, I'm sorry. 1 got Mary Jo French
6 replace Ms. Nelson after she resigned? § 6 and Kelly France. No, 1 don't know.
7 A. No. Even right now 1 could not tell you who has that 7 Q. 0kay. Do you know if any other judges, Judge Hoogstra
8 joh. 8 or anyone else, wrote any memos or documented fact
9 Q. It's Mary Jc French? 9 findings with respect to Hr. Stevens‘ behavior or other
10 A. 0kay. 10 preferences for hiring as the Circuit Court
11 Q. were you aware, did you hear any discussions in the 11 Administrator?
12 judge‘s meetings about concerns for the interview § 12 A. 1 don‘t know. 1 haven‘t seen any and 1 haven't even
13 process for the position after Ms. Nelson had left, any ‘ 13 see any e~mails about that stuff .
14 discussion about how it was going to be done, how it 14 Q. 0kay. Judge Hoogstra testified yesterday that she had
15 was going to be conducted, anything like that? 15 told Hs. Nelson, Lindsay Nelson to appear in court and
16 A. 1 don't remeni)er anything. 16 discuss a concern she had about juvenile cases she was
17 Q. 0kay. Were you aware that Hs. French, who is in that 17 involved in, we were talking about it before the break,
18 position now, apparently, has a child with Hr. Stevens? § 18 and that Eric Stevens informed Ms. Hoogstra that Ms.
19 A. Yes. 19 Nelson was going to be at a conference and wouldn't be
20 Q. And when did you become aware of that? § 20 coming to discuss the issue with her. Did you know
21 A. 1 think 1 became aware of it along ago when Judge Ruck § 21 anything about that incident?
22 was here. He knew that and he told me. And 1 was very § 22 A. No.
23 surprised. I'm not sure 1 even believed it, but yeah, 23 Q. Do you feel like it is ~~ would be appropriate for the
24 1 became aware of that a long time ago. 24 person who holds the Circuit Court Administrator job to
25 Q. 0kay. Do you know if he was on the selection conmittee 25 tell one of the judges they couldn't have a court
Page 56 § Page 57
1 employee come in and answer questions about an ongoing § 1 THE WITNESS: 1 would agree that that was
2 court case? 2 inappropriate the way you‘ve described it.
3 A. The way you described it, 1 would agree that it‘s § 3 BY MS. HO’RARD:
4 inappropriate § 4 Q. 0kay. And the way I've described it, at least, Hr.
5 Q. 0kay. And the judge has a variety of powers to make 5 Stevens to have done that must have felt that he
6 anyone show up in court to answer questions about 6 wouldn't be subject to any further action once he did
7 things, wouldn't you agree, your Honor? 7 it, correct?
8 1 do. 8 MS. BROG'IN: Same objection
9 . A judge could issue a order for show cause, for 9 'IHE WI'INESS: Sounds like he felt he cculd,
10 example? 10 yeah, he could do that without any repercussions, yes.
ll A, Sure. ll BY MS. HO?IARD'.
12 Q. Or a subpoena or some type of an order in an ongoing ` 12 Q. All right. what is your understanding of Judge
13 case, if appropriate? 13 Pittman’s administrative responsibilities as the chief
14 A. True. § 14 judge of the family court?
15 Q. 0kay. 1 15 A. He’s in charge.
16 A. But in court staff I'd try to find other ways to handle 16 Q. And day-to-day, what does that mean that his
17 it. 17 responsibilities are?
18 Q. Right, right. And for Mr. Stevens to have told Judge 18 A. hell, he has everything that the statute and court
19 Hoogstra that Ms. Nelson wasn't going to be coming to 19 rules empower him to do. 1 don't think he's involved
20 answer her questions, Hr. Stevens must have perceived, 20 in any sitting dockets, setting daily schedules 1
21 at least, that he had the power to oppose Judge § 21 know that he is responsible for some management issues,
22 Hoogstra's request, correct? l 22 like who is on~call, how we manage referees, how we
23 MS. BROHN: Objection. Form and foundation. 23 deal with things that happen at night in the family
24 And I think it's misstates the record, Subject to 24 court, He manages those. 1 think that Judge Marietti
25 that. § 25 delegates a lot of the DHR stuff to him.
Kane & Trap Litigation Services § 800~330~1112

www.litigationservices.com

 

 

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.32l Page 19 Of 22

Vernon Oard vs County Of MuSkegOn, et al.
HONORABLE TIM HICKS - 11/09/2018

 

 

 

Page 58 § Page 59
1 Q. 0kay. And Judge Pithnan and Eric Stevens are quite 1 of the end of it, correct?
2 close, would you agree? § 2 A. lt was. 1‘Iell, 1 think after Judge Pittman, somebody
3 A. 1 have heard that. 1 've never seen them together doing j 3 else might have said, as far as 1 know, we‘re okay. 1
4 anything, but 1've heard that. § 4 think Judge ll\arietti may have said something like that.
5 Q. okay, ina Judge pitman has frequently sides with ur. § s Q. 0kay.
6 Stevens on a variety of issues that have come up at § 6 A. 1 learned later that Judge Hoogstra wasn't happy, but 1
7 judge's meetings, correot? § 7 don't remember her saying mich at the meeting,
8 biS. BROWN: Objection. Foundation. 5 8 Q. All right. You said you had been introduced to my
9 'l‘HE WUNESS: I, 1 won't say it that way. I'd 9 client, Mr. Oard, one time you think?
10 say 80 percent of the stuff that we do at the judge's § 10 A. 1 think 1 spontaneously met him at Subway. There was
11 meetings we just kind of all agree, 1 can’t remember a 11 just two of us. he were standing in line, I said
12 time when Eric and Greg were at war, if that's what you § 12 something about Tim Hicks and he said Vem Oard and
13 wean. § 13 there was just something like that and we took our subs
14 BY nS. HOWARD: 714 and went elsewhere.
15 Q. Well, I guess what 1 mean -- § 15 Q. Is it fair to say that you didn’t have much, if any,
16 A. 1 never have the sense that Judge Pittman was carrying § 16 interaction with him on the job?
17 mail for Eric or that he was his man or that he was his § 17 A. 1 agree.
18 sponsor or his mentor. § 18 Q. 0kay. were you ever interviewed or made aware of Kelly
19 Q. well, for example, at this judge‘s meeting where Mr. " 19 France‘s KEOC or EEO complaint?
20 Stevens spontaneously volunteered that the process for 20 A. Kelly France's.
21 the selecting the superintendent of the J'K.‘ was fair, § 21 Q. Yes.
22 Judge Pitbuan backed him up on that, correct? § 22 A. 1\'<). 1 knew a little bit about Jill's.
23 He did. 23 Q, 0kay. Were you interviewed for Jill Stamison's EKO
24 Q. And there wasn't much further discussion or issue about 24 carplaints?
25 what that meant at the judge‘s meeting, that was kind § 25 A. No.
Page 60 Page 61
1 Q. Did you have any interaction with Kelly France when she 1 A, 1 know nothing about that.
2 was the transition age youth manager joint position § 2 Q. Anything about that ever cone up in your fact finding
3 between Health West and the Court? , 3 in the later issues involving Mr. Stevens in 2017?
4 A. 1 don't know what job she had when. The only § 4 A. About her move to Health West and back and things like
5 interaction 1 ever had with her was that, you know, § 5 that?
6 Eric's office was over here in the corner and we'd have 6 Q. Right.
7 our meetings here in this room and that, and it seems 7 A. 1 don't remember that coming up.
8 like almost every time 1 came to a meeting she was g 8 Q. 0kay. lf you were able to review the memo that you
9 working out there around the corner somewhere Because 9 wrote to Judge Marietti, would that refresh your
10 1 remember, 1 think 1 introduced myself to her maybe § 10 recollection?
11 four times. 1 didn‘t remember her from the previous § 11 A. 1 wrote the memo for me and him. lt might.
12 one, 1 12 Q. 0kay.
13 Q. 0kay. So Kelly France was near Hr. Stevens‘ office at j 13 A. 1 don‘t remember getting that far back. 1 remember
14 least four times? § 14 Health h’est with Kelly a little bit, but I don't
w A.Rmm. jH immwrmmnmmw.smifneinmemmivsm
16 Q. when you came for judge‘s meeting? § 16 the memo.
17 A. Three, four, you know, z 17 Q. 0kay. Did you do ~~ did you learn anything about
18 Q. Did you know anything about when Ms. Nelson left court 3 10 Hs. France's selection for the joint position between
19 employment in Hay of 2014 to take a job as a clinician 19 Health West and the Court in your fact finding?
20 nwnnhmn? 520 a we
21 . 1 know nothing about it. 3 21 Q. What did you learn on that topic?
22 Q. All right. Do you know or have you heard since § 22 A. 1 don't know that 1 can remember. Sandra would have
23 anything about the suggestion that she was moved over ‘ 23 been the source of that, and during my ~~
24 to Health West because of her sexual relationship with § 24 1121 1'11‘1’NESS: Answer?
25 Hr. Stevens? § 25 MS. BRO§‘|N: N<>dding affirn\atively.
l

 

Kane & Trap Litigation Services §

800-330-1112

www.litigationservices.com

 

 

 

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.322 Page 20 Of 22

Vernon Oard VS County cf Muskegon, et al.
HONORABLE TIM HICKS ~ 11/09/2018

 

 

 

 

Page 62 § Page 63

1 'I‘HE WITNESS: At my discussion with Judge § 1 finding?

2 harietti that was like well, can we discipline Kelly 2 A. Kelly's, her employment status?

3 France or who does she work for, who is her enployer. 3 Q. Yes.

4 1 remember that discussion 1 personally wasn't aware ‘ 4 Yes.

5 of whose name was on her paycheck, so that came up. 5 Q. And does your memo contain recitation of the facts that

6 BY MS. HOWARD-. 6 you discovered that would help refresh your

7 Q. And did you determine who her employer was and who 7 recollection on these questions in terms of who you

8 could discipline her? 8 determined her employer was, et cetera?

9 A. No. 1 remember once it changed, because 1 think Sandra 9 l'lS. BRO?IN: Objection. I’m going to renew my
10 came back to me and said hey, 1 looked it up and it was § 10 objection that 1 have made with discussing the contents
11 this way. lt wasn't like we had thought before. z 11 of the meno. Subject to that renewed objection, you
12 Q. Do you remanber, was Kelly France a Court employee or a 12 may respond.

13 ‘ Health West employee officially? 13 THE WITNESS: Now, 1 remember ~~ I'm not sure 1

14 A. When? 1 really don't lmo.~/. 14 can remember the question. Yes, looking at it would

15 Q. 0kay. 15 certainly refresh a recollection

16 A. You know, for me, 1 knew that she seemed ‘- she seemed 16 BY MS. HO’.’IARD:

17 »- now remember, 1 was pretty much only down here for 17 Q. Were there any other employees of the Court or of the

18 the judge's meetings. 1 didn't spend a lot of time 18 County, Health hest, any other County associated agency

19 her. Of course, you have ostensible agency and all 19 whose employment status or treatment by Hr. Stevens you

20 that stuff like that, so you know, 1 always acted like 20 investigated as part of your fact finding in 2017

21 she was part of our team. 21 besides Hs. Nelson, Of course?

22 Q. ‘lou say here, where we are now in the court? § 22 A. Well, 1 mean, 1 gave you all the names 1 knew, so no

23 A. Yeah. 23 other names Ms. Nelson beyond those.

24 Q. And that was an issue that you did discuss with Ms. 24 Q. 0kay. Did Sandra Vander Hyde discuss with you the

25 Vander Hyde when you were engaging in your fact 25 incident in the fall of 2013 when Mr. Stevens was known
Page 64 Page 65

l to have spent the night in his room with Ms. Nelson? l judge's meetings?

2 A. Yes. Is this the hot tub thing up north? 2 A. No.

3 Q. Yes. 3 Q. To what extent was the, this is sort of generally

4 A. Yeah. 4 speaking, the topic of transitioning the JTC from

5 Q. And did Hs. Vander Hyde discuss with you the fact that 5 County jurisdiction to the Court jurisdiction discussed

6 she had asked Mr. Stevens about this and he denied that 6 at the ronthly judge's meeting?

7 it ~- that anything of a sexual nature or anything like 7 A. 1 think it was discussed 1 didn't pay enough

8 that had occurred? 8 attention to it.

9 A. l'm not sure. 1 thought she talked to him about this 9 Q. 0kay. And do you remember any discussions whatsoever
10 stuff. 1 don't remember that he denied that, because 10 about personnel changes or organizational charts like
11 it was so obvious, but 1 knew she talked to him about 11 that on the same topic when it was going to move from
12 stuff . So if she said she did, 1 would go with that. 12 County jurisdiction to Court jurisdiction?

13 Q. And if you had known about incidents like that in 2013 § 13 A. 1 don't remember anything in any detail. Again, it may
14 when they occurred, is that an incident which would 14 have happened and that would be the part at the meeting
15 have, you think, caused you to you start this fact 15 where 1 would sort of listen politely.

16 finding mission earlier? 16 Q. But it not really being in your silo, I would expect

17 A. Ahsolutely. 1f 1 knew about that, 1 would have started 17 that‘s not something you paid great attention to?

18 it right then right away. § 18 A. Right, right. One of the reasons I'm not chief judge.
19 Q. Did you have any input into the decision to lay off my § 19 Q. You know, Judge Yates has also said to me avoiding

20 client, Vern Oard, from his position as the director of § 20 being chief judge is a past time of -~

21 the J’I'C when it was under County jurisdiction? § 21 ls a goal.

n n m. §n .na

23 Q. Do you know who did? § 23 ?!ell, the other thing is that l‘m pretty heavily

24 A. No. 24 invested in statewide stuff, you leiow, I'm chair of the
25 Q. 0kay. was that issue ever discussed at all at the 25 model -~ I'm chair of the conmittee for model jury

 

Kane & Trap Litigation Services

| 800-330-1112

www.litigationservices.com

 

 

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.323 Page 21 Of 22

Vernon Oard vs County cf Muskegon,

et al.

HONORABLE TIM HICKS ~ 11/09/2018

 

 

 

Page 66 § Page 67
1 instructions I teach it for the f-lll. I did some 1 defense 1 can speak with more authority. Our system
2 stuff for the State Bar here a few weeks ago. It‘s l 2 here, the judges used to make these appointments and we
3 always been very cooperative, you know, really, but j 3 delegated it to a chief public defender. lt was why
4 that's why l‘m not a chief judge. 4 they consider one of the worst systems in the State.
5 BY MS. HOHARD: § 5 And it violated one of the major tenants of the ADA
6 Q. what is MJI, your Honor? 6 criminal justice plan, which is that judges are not
7 A. blichigan Judicial lnstitute. lie have MJA, i-UI. That‘s 7 supposed to be involved in the selection of criminal
8 the educational end for the Court. § 8 defense attorneys, so we're out of it now. We have a
9 Q. So that's the, sort of the ickle for judges, so to 9 new public defender officer.
10 speak? l 10 We’ve gone from having one of the worst systems
11 A. Yeah, yeah. § 11 in the State to one of the best and they do all the
12 Q. Has there been any discussions at judge’s meetings or 3 12 conflicts and all that stuff . On the family division
13 otherwise among the judgs’s about M.s, France‘s i 13 side, we don't have a public defender office, so l
14 enployment status over at Health West? f 14 don't know, l mean, 1 think the judges are still
15 A. hope. : 15 involved. At the last judge's meeting there was scne
16 Q. Have you spoken to Lindsay Nslson since she resigned 16 major concern registered about one of the conflict
17 her employment as the JTC superintendent and director? § 17 family division attorneys, who appears in front of
18 No. f 18 them, behavioral issues and things like that.
19 Q. Have you spoken at all to Eric Stevens since his » 19 Q. Has that Hr. Stevens? Was that Mr. Stevens, the
20 resignation? § 20 attorney that there was concern about?
21 A. No. § 21 A. No, no, I’m sorry. Yeah, 1 forgot he was back doing
22 Q. who would make the decisions about court appointments 22 family work, no, it wasn't Eric.
23 for attorneys in the family court or criminal defense j 23 Q. So Mr. Stevens is now doing family division work as an
24 appointments, who does that? § 24 attorney in this Court, correct?
25 A. Boy, you're really wading into it now. Criminal § 25 A, That‘s what 1 understand.

Page ee§ sage 69
1 Q. 1111 right. To your knowledge, is he appearing in the § l options is no longer giving appointments to that
2 general criminal docket as well? 2 particular attorney?
3 A. 1 have about twenty percent of general criminal docket. _ 3 A. Assume that, yes. But there's a contract that govern
4 I haven’t seen him. § 4 some of these things,
5 Q. 0kay. § 5 Q. 0kay. And there's a contract between the Court and the
6 A. To my knowledge, nobody else has, but maybe. y 6 group of attorneys to provide?
7 Q. sll right. And as far as you know, at least, the § 7 A. 1 don‘t know who signs it on behalf of attorneys I
8 family court judges are, at least, somewhat involved in 8 think the court administrator signed it. I think Judge
9 what attorneys receive public appointments to represent 9 Pittman signed it, and 1 don't know if that comes
10 clients in the family court division? 10 through Fred Johnson’s office or not, Fred Johnson is
11 A. Yes, 1 think so. And in fact, I think there‘s some 11 our chief public defender, You know what, they do have
12 kind of a local order to that effect. 12 a family division, so yeah, I~‘red signed it. They have
13 Q. sll right. snd that local order would be issued by § 13 a family division. It's right on the building over
14 Judge Pittman, correct? § 14 there, public defender's office.
15 A. lt was a contract, yeah, I think Judge Pittman signs it 15 Q. So some of those appointments might come through Mr.
16 for the Court. 16 Johnson‘s office now?
17 Q. 0kay. 17 A. Yeah. l would think that Fred would just go ahead and
18 A. And the only real reason I know about that is we just § 18 be able to do it, and then just he‘d probably -~ he
19 talked about it at our judge's meeting on hednesday. § 19 would just notify the Court and say hey, I've done this
20 Q. And what was the discussion about the concerns of the § 20 after it's done, l think the ADA principle applies for
21 system? What was discussed? 1 21 the family division stuff.
22 A. l‘.'ell, one particular attorney, if the judges are right, § 22 Q. When did the public defender office start here in
23 is behaving very badly, and it's like what can we do § 23 Muskegon?
24 about it, what are our options, what should we do. ` 24 . l think about 2014, 2013, maybe.
25 Q. All right. And I would assume that one of those § 25 Q. 0kay.

 

 

Kane & Trap Litigation Services §

800-330~1112

WWW.litigationservices.eom

qv~

 

 

CaSe 1217-CV-01136-PL|\/|-P.]G ECF NO. 60-1 filed 12/20/18 Page|D.324 Page 22 Of 22

Vernon Oard vs County of Muskegon, et al.
HONORABLE TIM HICKS ~ 11/09/2018

 

 

 

 

 

 

Page 70 Page 71
1 A. yeah, that's horrible. The public defender office does 1 back Judge Hicks after seeing the neno, but 1 would
2 the family division work, too. 2 reserve the right to do so if there was something in
3 Q. Did you participate in any interview discussion with 3 that reno that is later released to ne after an
4 Mr. Stevena whatsoever about the issues which led to 4 in»canera review just for that limited purse. But what
5 his resignation in 2017? 5 do you think of my proposal that we submit it for
6 A. No. From the time that 1 started my work, 1 never had 6 in-camera review?
7 a one on one discussion with Eric. And 1 don't think 1 7 MS. BROwN: 1 agree with that. without -~ 1
8 had any discussion at all with him, except neybe for 8 would agree that we can sutndt it to Judge Green to
9 saying something on the way out the door at nigbt. 9 review. 1'm going to maintain my objections that I've
10 Q. bike good»bye and good luck discussion? 10 made so far today. 1 also have acme followup questions
11 A. Well, he was -~ the one 1 renenber he was still working 11 that nay pertain to that particular issue that 1 don't
12 for us, 1 mean, this stuff was kind of influx, but 1 12 know that we got cleared up on the record earlier.
13 remember 1 know what 1 know, and yeah, 1 wasn't 13 MS. HOwARD: 0kay.
14 pleased. That’s why 1 kind of grunt and kept on l14 MS. BROWN: But 1 would.agree with that.
15 noving. 15 MS. HOWARD: Well, then l‘ll turn it over to you
16 hE. HOwARD: Counsel, 1 think that concludes my 16 for followup questions then.
17 question, except we need to address the issue of the 17 MS. BROWN: But okay, But can we take just a
18 memo on the record. l have some concerns given the § 18 quick break?
19 information we've been able to discuss and discover § 19 (Off the record at 11:50 p.m$
20 about the nran) that there's, at least, sons parts of it 20 (Back on the record at 11:55 a.m.)
21 which would.not be protected by work privilege or x21 MS. BROWN: 1 have nothing further.
22 product. 1 recognize the arguability of your position, § 22 MS. HCWARD: All right. Well, thank you very
23 however, and 1 propose that we have it reviewed §23 much, Judge Hicks. We appreciate it.
24 in-camera by the magistrate judge assigned to this case § 24 THB wITNESS: lhank you for your
25 to resolve those questions. 1 have no desire to call § 25 professionalism, lady.
Page 72 Page 73
1 (Deposition ended at 11:56 p.m.) 1 STATE OY HICHIGAN l
) ss.
2 2 wmwosmm
3 3 1, Shawn Breimayer, (CSR~SBBB) do hereby certify that the
4 4 foregoing deposition consisting of 73 pages, is a complete,
5 true and correct transcript of the deposition proceedings and
5 6 testimony of Ronorable Timothy Hicks held in this case on
5 7 Priday, January 20, 2018; and do also certify that the
8 foregoing transcript is a true and correct transcript of my
7 9 stenographic notes of said deposition so reported and
8 10 transcribed by me.
9 n
I further certify that 1 am neither attorney or counsel for,
m n
11 nor related to or employed by any of the parties to the action
n
12 § in which this deposition was taken; and further, that 1 am not
B im
14 § a relative or employee of any attorney or counsel employed by
in
15 § the parties hereto, or financially interested in the action.
m gm
18 § Shawn bi. Breimayer, CSR
19 § 19
§ Notary Public, Ionia County, MI
w im
21 l noting in Kent County, MI
n in
i Hy Commission Bxpires: 3-20-2020
23 § 22
M in
EM
% ix

 

Kane & Trap Litigation Services |

800~330~1112

www.litigationservices.eom

 

 

